Citation Nr: 0017546
Decision Date: 06/27/00	Archive Date: 09/08/00

DOCKET NO. 98-06 177               DATE JUN 27, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Boston, Massachusetts

THE ISSUE

Entitlement to an effective date prior to July 19, 1994, for an
award of service connection for PTSD.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Dennis F. Chiappetta, Counsel

INTRODUCTION

The veteran served on active duty in the military from September
1975 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a February 1997 decision by a hearing officer of the
Department of Veterans Affairs (VA) Regional Office (RO) in Boston
Massachusetts, which granted service connection for PTSD and
assigned a 50 percent rating, effective July 19, 1994. In her
November 1997 Notice of Disagreement (NOD), the veteran asserted
that she was entitled to an effective date earlier than July 19,
1994 for the award of service connection for PTSD. In February
1998, a Statement of the Case (SOC) was issued with respect to this
issue. The veteran perfected her appeal on the earlier effective
date issue with the submission of a VA Form 9 (Appeal to Board of
Veterans' Appeals) in March 1998.

A hearing was held before the undersigned Board Member in September
1998 in Washington, D.C.; a copy of the transcript of that hearing
is of record. During the hearing, the undersigned granted a request
that the record be held in abeyance for 45 days for the submission
of additional evidence. New medical evidence, consisting of medical
records dated between 1994 and 1998, along,with a waiver of RO
jurisdiction, was received in October 1998. The Board accepts this
evidence for inclusion in the record. See 38 C.F.R. 20.1304 (1999).

During the pendency of the appeal, the veteran and his service
representative submitted a motion for reconsideration of a November
1986 Board, decision that denied entitlement to service connection
for an acquired psychiatric disorder. That motion was denied in
June 2000.

2 -

FINDINGS OF FACT

1. In November 1986, the Board denied the veteran's claim for
service connection for an acquired psychiatric disorder on the
basis that there was no relationship between her reported sexual
assault in service and the (then) currently diagnosed somatization
disorder.

2. The veteran's claim for service connection for PTSD was received
by the RO on July 19, 1994.

3. In February 1997, the RO awarded the veteran service connection
for PTSD, effective July 19, 1994, based on recent medical evidence
establishing that the veteran then had a diagnosis of PTSD based on
the occurrence of an in-service rape.

CONCLUSIONS OF LAW

1. The Board's 1986 decision is final. 38 U.S.C.A. 7103, 7104.
(West 1991); 38 C.F.R. 20.1100 (1999).

2. The criteria for an effective date earlier than July 19, 1994,
for an award of service connection for PTSD, have not been met. 38
U.S.C.A. 5110 (West 1991 & Supp. 1999); 38 C.F.R. 3.400 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran filed a claim for
service connection for a nervous condition in June 1983; that this
claim was denied by the RO in September 1983; and that the Board
affirmed the denial in a November 1986 decision. At the time of the
Board decision the file contained service medical records showing
in-service treatment for problems including a situational reaction
following a rape. It also contained post-service medical records
indicating treatment since 1984 for

3 -

also contained post-service medical records indicating treatment
since 1984 for symptoms diagnosed as somatization disorder,
questionable dysthymic disorder, and adjustment disorder stemming
from the rape. The Board's 1986 decision is final. See 38 U.S.C.A.
7103, 7104; 38 C.F.R. 20.1100 and 20.1104. Moreover, as noted
above, the veteran's motion for reconsideration of that decision
was denied in June 2000.

On July 19, 1994, the RO received the veteran's original claim for
service connection for PTSD. With this claim, the veteran submitted
a statement discussing the history surrounding her in-service rape
and indicating that she had been diagnosed with PTSD stemming from
that rape. Also submitted at this time were a list of military,
personnel who had knowledge of the in-service rape, a list of the
veteran's employment from separation from service to the present,
and an October 1976 military document reporting the rape incident
and the veteran's request for a transfer.

VA medical records dated from January 1994 through October 1996
show that the veteran had treatment, including therapy sessions
with a trauma group, for psychiatric problems reportedly related to
her in-service rape. Diagnoses reflected in those records include
depression, PTSD, and post-traumatic dysphoria and anxiety. The
diagnosis on a December 1994 psychological assessment included PTSD
and major depression.

In October 1996 additional records from the veteran's period of
active duty were submitted to the file. These records included
copies of service medical records already on file and additional
service records regarding the rape incident. Also submitted in
October 1996 were additional statements from private physician, Dr.
James F. Connolly, M.D., dated in October 1976 and January 1977.
These letters refer to the veteran's rape and the impact it had on
the mental health of the veteran and her mother.

VA examinations performed in October 1996 and January 1997
confirmed a diagnosis of PTSD resulting from a gang rape that
occurred during service.

4 -

The RO, in a February 1997 rating decision, granted service
connection for PTSD, and assigned a 50 percent rating for that
condition; service connection and compensation for PTSD were made
effective from July 19, 1994. As noted in the decision, itself, the
February 1997 decision was based on the recent VA medical evidence
diagnosing PTSD due to the in-service rape.

In November 1997, the veteran indicated her disagreement with the
assigned effective date for the award of service connection and
compensation for PTSD. It was asserted that the veteran's initial
June 1983 claim for service connection for a nervous condition
should be considered a claim for service connection for PTSD. The
veteran has initially contended in her NOD, in her March 1998
substantive appeal, in the April 1998 statement from her service
representative, and in assertions advanced during her September
1998 hearing), the she has been suffering from the symptoms of PTSD
since service when she was gang raped. During the hearing, the
veteran pointed to in-service medical records showing treatment for
anxiety following the 1976 rape, post-service medical records as
early as 1984 showing treatment for adjustment disorder, and recent
medical evidence including diagnoses of PTSD due to the in-service
rape.

As reported in the introduction, the veteran submitted additional
medical evidence, with a waiver of RO review in October 1998. The
new medical records (dated in September and October 1998), show
that the veteran had treatment for PTSD at the VA Women's Health
and Mental Wellness Center since October 1994. In addition to
providing a current diagnosis of PTSD, the treating psychologist
indicated in these reports that it was her clinical opinion that
the distress noted in 1986 was most likely evidence of a chronic
PTSD and not a short term adjustment reaction, as was diagnosed at
that time. In addition, the psychologist stated that while it was
hard to believe that the veteran's PTSD was not exceedingly evident
to anyone at that time, she also understood that historically the
PTSD diagnosis was still new for clinicians in 1986. The VA
psychologist went on to say that she suspected that a diagnosis of
PTSD for a rape related trauma rather than a combat related trauma
may not have been comprehendible to a male clinician in the 1980's.

5 -

Along these lines, the veteran and her service representative
assert that while the veteran may have initially claimed service
connection for "nerves" or a "nervous condition" in 1983, she was
actually claiming service connection for the symptoms of PTSD, a
disorder that was not treated at that time in the same manner that
it is treated today. In essence, the veteran contends that service
connection for PTSD should have an effective date no later than
June 16, 1983, the date she submitted her initial claim for service
connection for "nerves."

However, the veteran's and her representative's assertions provide
no basis for the award of an earlier effective date for service
connection for PTSD. The law clearly states that the effective date
for a grant of service connection is the day following the date of
separation from active service or the date entitlement arose, if
the claim is received within one year after separation from
service; otherwise, it is the date of receipt of claim, or the date
entitlement arose, whichever is later.  38 U.S.C.A. 5110(a), (b);
38 C.F.R. 3.400(b)(2). Clearly, the veteran has not asserted, and
the evidence does not establish, any claim for service connection
for PTSD within one year after separation from service. Indeed, a
review of the record reveals the first claim for service connection
for PTSD was filed in July 1994.

Notwithstanding any assertions to the contrary, the veteran's grant
of service connection for PTSD cannot be established on the basis
of her initial claim for service connection for "nerves," filed in
June 1983. The Board's November 1986 decision denying service
connection for an acquired psychiatric disorder constituted a
resolution of that claim, and, as noted above, that claim is final.
See 38 U.S.C.A. 7103, 7104; 38 C.F.R. 20.1100. The motion for
reconsideration of that decision was denied, and no other
exceptions to finality apply. Id. When a claim for service
connection is submitted after a final appellate disallowance, and
that claim is subsequently granted, the effective date of the award
is the date of receipt of the new claim or the date entitlement
arose, whichever is later. 38 C.F.R. 3.400(q)(1)(ii).

6 -

the previously denied claim for service connection for an acquired
psychiatric disorder. See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir.
1996). Indeed, when the Board denied service connection for a
nervous condition in November 1986, PTSD has not then been
diagnosed; hence, the Board's prior decision could not have
constituted a denial of the benefit subsequently granted.
Furthermore, it was evidence submitted in support of the new claim-
namely, medical evidence reflecting a diagnosis of PTSD based on
the in-service sexual assault which formed the basis for subsequent
grant of service connection. Even though this medical evidence
appears to have reflected a diagnosis of PTSD as early as January
1994, the RO appropriately assigned the effective date as the date
of claim, the later of the date of claim or the date entitlement
arose. See 38 C.F.R. 3.400(b)(2), (q)(1)(ii).

As a final point, the Board acknowledges that service medical
records also were submitted in support of the 1994 claim for
service connection for PTSD. However, that fact has no bearing on
the outcome of the decision. When new and material service
department records are submitted after a final disallowance, and
service connection is subsequently granted on the basis of those
service department records, an argument can be made that the
effective date should the date of receipt of the claim on which the
prior evaluation was made. See 38 C.F.R. 3.400(q)(2). See also 38
C.F.R.. 3.156(c), 20.1104, and 20.1304(b)(1). However, that
authority appears to apply to subsequently granted reopened claims,
whereas the Board has explained, above, that the veteran's claim
for service connection for PTSD constituted a new claim. Even
assuming, arguendo, that the above-referenced authority is
applicable in the instant case, the newly submitted medical records
did not provide the basis for the subsequent grant of service
connection for PTSD in this case. These records, including the
October 1976 report of the rape incident, only served to add
additional support for the already accepted finding that the rape
actually occurred. Since this fact was not in question at the time
of the 1986 Board decision, which denied the veteran's claim on the
basis of a lack of a nexus between the diagnosed disorder and the
traumatic incident (rape), the additional service department
records are merely cumulative of evidence already on file. By the
express terms of the regulation, an earlier effective date under 38
C.F.R.

- 7 - 

department records are merely cumulative of evidence already on
file. By the express terms of the regulation, an earlier effective
date under 38 C.F.R. 3.400(q)(2) is not warranted where the
additional service department records are not dispositive of the
claim.

Accordingly, under the circumstances of this case, the Board must
conclude that there is no legal basis for assignment of an
effective date for service connection for PTSD prior to July 19,
1994. As the preponderance of the evidence is against the claim,
the benefit-of-the-doubt rule does not apply, and the claim must be
denied. See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App.
49, 55-57 (1991).

ORDER

An effective date earlier than July 19, 1994, for an award of
service connection for PTSD, is denied.

JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals

8 -

 
